 THE LELAND STANFORD JUNIOR UNIVERSITYThe Leland Stanford Junior University and The Stan-ford Union of Research Physicists,Petitioner. Case20-RC-11813November 4, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on various dates before HearingOfficer John Meakin of the National Labor Rela-tions Board. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of Pro-cedure, Series 8, as amended, by direction of the Re-gional Director for Region 20, this case was transfer-red to the Board for decision. Thereafter, the Em-ployer,Petitioner,and Intervenor I filed briefs,'which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.On the entire record in this case, the Board finds:1.The Leland Stanford Junior University, hereincalled Stanford or the Employer, is a private, non-profit institution of higher learning, and during therelevant period its annual gross revenue exceeded $1million.The parties have stipulated, and we find, thatthe Employer is engaged in commerce. Accordingly,we find that it will effectuate the policies of the Actto assert jurisdiction herein.2.The Employer contends that the Petitioner isnot a labor organization within the meaning of Sec-tion 2(5) of the Act. The Petitioner's constitutionstates its principal objective as being to "improve thewages and working conditions of Research Associ-ates and Research Assistants in the Department ofPhysics." As we find hereinafter that the physics de-partment research assistants sought herein are not"employees" within the meaning of the Act, and asthere is no evidence adduced as to the participationin the Petitioner of any other category which may be1At the hearing, United Stanford Employees Local 680, Service Employ-ees International Union,AFL-CIO,intervened in the proceedings withoutobjectionby any partyWith the Board's consent,Massachusetts Instituteof Technology, Cor-nellUniversity, and Columbia University submittedamicus curiaebriefs,which have also been carefully considered621"employees," we find, for purposes of this proceed-ing, that the Petitioner is not a labor organizationwithin the meaning of the Act.The parties stipulated, and we find, that the In-tervenor is a labor organization within the meaningof Section2(5) of the Act.3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act for the following reasons:As noted above, Stanford is a private nonprofiteducational institution. It is located at Stanford, Cal-ifornia,and has an enrollment of approximately12,000 students. The Petitioner seeks to represent aunit of research assistants in the physics department,hereinafter called RA's. The Petitioner and the In-tervenor take the position that the RA's are student-employees who are paid through Stanford's normalpayroll machinery for work they are required to per-form in order to obtain their salaries, and that assuch they are within the protection of the Act. TheEmployer contends that such a unit is inappropriatebecause,inter alia,these assistants are students, notemployees. We find merit in the Employer's position,as we find that the payments to the RA's are in thenature of stipends or grants to permit them to pursuetheir advanced degrees and are not based on the skillor function of the particular individual or the natureof the research performed. Accordingly, we concludethat the payments are not wages and the RA's arenot "employees" as defined in Section 2(3) of theAct.At issue are 83 RA's of the physics departmentwho undertake research at 5 separate locations: thephysics department (Varian), the McCulloch build-ing, the high-energy physics lab, the microwave lab,and the Stanford synchrotron radiation project. Allof the RA's are graduate students enrolled in theStanford physics department as candidates forPh.D. degrees in physics, and as such are requiredto engage in research. This research is part of thecourse of instruction,3 a part of the learning process,with the nature of the research depending on thepoint to which each candidate for the doctorate has3According to Stanford's supplement to the university bulletins titled"How to Get an Advanced Degreein Physics,"a candidate must complete"about eightto twelve quarters of work on the research and dissertation " Itfurther states(at pp 2-3)aThe first year (starting in September) is normally devoted to formalcourses,with the first summer following course work spent either indirected reading (for an intended theorist) or with an experimentalresearch group A student planning a theoretical thesis should spendmuch of his secondyear in formalcourses,with some directed reading,a student planning an experimental thesis should spend approximatelyhalf-time his second academicyearcontinuing to learn experimentalphysics with some research group He should be attached to a specificgroup byJune I of his second year,and should spend that summerbecoming fully acquainted with the group's research effortContinued214 NLRB No. 82 622DECISIONSOF NATIONALLABOR RELATIONS BOARDadvanced. Thus, the doctorate is a research degree,and independent investigation is required in order toearn it." Furthermore, it is clear from the publicationquoted in footnote4, supra,that a candidate for adoctorate in physics is expected to spend 3 full years,including summers as well as the usual winter semes-ters, completing the required academic and researchwork.Each student's graduate career usually involvesprogression from fairly carefully supervised researchproblems designed to acquaint him or her with re-search techniques, through graduate-student class-room work where a definite answer exists to the re-search project undertaken, and then to Ph. D.-the-sisresearch into problems where the answer isunknown or uncertain or there may be no answer atall.The exercises prepare the student for selection ofa topic for a dissertation and serve as a trial periodfor both the student and the faculty adviser to de-termine the student's interest and ability. The prelim-inary training and research may or may not be relat-ed to or be included within the topic ultimately se-lected for the dissertation, and it appears that acandidate may work on various projects before find-ing one suitable for a thesis. Thus, the student maywork on a practice problem to acquaint him withresearch, may start to research in one direction andlearn there is not enough material for a thesis, or mayfind something different that interests him or hermore. Or, the subject of the research may exceed thecapabilities of the student or of his adviser to assisthim; the early research may not fit into the thesis;the subject may have been treated by someone else;or there may be no space or equipment available toaccommodate the project selected by the student. Itis clear, however, that all steps lead to the thesis andare toward the goal of obtaining the Ph. D. degree.It is clear that the policy of Stanford is to providefinancial aid for its graduate students by means of astipend for doing what is required of them to earntheir degrees. The student aid takes many forms;some have fellowships, some loans, some research as-sistantships, and others teaching assistantships. Astudent may have different combinations of these fi-nancial aids, dependent on the available funds andsupport for the particular field of the student's inter-est.The funds out of which RA's receive money areobtained through contracts or grants by a Govern-b In collaboration with his advisor,each student should prepare atentative proposal for thesis research This proposal should be complet-ed by January I of year 3, and a copy placed in the student's folder°Stanford also requires an oral examination and 3 years of academicresidence,Iof which must be at Stanford, specific academic departmentshave their own requirements,courses, and examinationsment agency or a third party;' a limited amount isreceived from endowment income or other moneysused to fund certain research appointments. A stu-dentmay have financial support from severalsources, but Stanford's policy is to equalize, at a cer-tain level, such individual support. Therefore, a stu-dent who is receiving support from one of thesesources will have a reduction of that amount if hereceives additional funds from a second such source.The amount received by an RA is not determinedby the "services" rendered or their intrinsic value butby the National Science Foundation Fellowship levelto encourage students to apply for nonuniversity aid.Thus, there is no correlation between what is beingdone and the amount received by the student, nor isthere a correlation between the hours spent in re-search and the amount received.' Furthermore, al-though RA's are paid through Stanford's payroll ma-chinery, they do not share the fringe benefits of em-ployees but do have the privileges enjoyed by otherstudents. Thus they have the student health care andinsurance, share in various campus activities, andmay use student housing; they get no vacation, sickleave, or retirement benefits and have no schoolingbenefits for their children. Significantly, the pay-ments to the RA's are tax exempt income.All of the 83 RA's involved herein are Ph. D. can-didates. Two-thirds of them (58) received some fi-nancial aid in the form of research assistantshipfunds during winter quarter 1974. Each of these re-ceived course credit toward his degree for research hewas performing in physics course number 390, inwhich students do not enroll until they have beenassigned a thesis adviser. Physics 390 is the means forkeeping track of the students' progress toward de-grees.All the research they are doing as RA's is ac-cepted in partial satisfaction of their degree require-ments, and the same research is required whetherthey receive financial aid as RA's or no financial as-sistance at all. The rest of the RA's (24) during thewinter quarter 1974 had completed the requiredcourse work and academic residency and were on"terminal graduate registration," which requires reg-istration as a student but not for particular courses.In addition, there were five RA's who were neithertaking physics 390 nor on terminal graduate registra-'The use ofthe terms"employees" and "salary" in Stanford's classifica-tion and payrollsystem isnot conclusiveon theBoard Nor are we preparedto pass on Stanford's obligations under Governmentcontractsfor researchconcerning the allocationof funds paidthereunderwhich prohibitthe use ofsuch money for scholarship or fellowships6It is understood that RA's on part-time appointmentsare to work 20hours a week, but whether they do sois left to them, the number of hoursspent is regulatedby the project being worked on, which mayrequire moreor less than the 20 hoursper week Thereare instances where students havetaken vacations and otherperiods oftime off while receiving funds Duringthe summervacationperiodsthe RA's usuallyreceive full-time assignments(i e , requiring40 hours per week) for which they receivelarger amounts THE LELAND STANFORD JUNIOR UNIVERSITYtion during the winter quarter 1974; three of thesewere doing thesis research,' one of them was a first-year student just starting on research, and the otherwas still completing the course work generally under-taken in the first 2 years.Based on all the facts, we are persuaded that therelationship of the RA's and Stanford is not ground-ed on the performance of a given task where both thetask and the time of its performance is designatedand controlled by an employer. Rather itis a situa-tion of students within certain academic guidelineshaving chosen particular projects on which to spendthe time necessary, as determined by the project'sneeds. The situation is in sharp contrast with that ofresearch associates, who are full-time professionalemployees who have already secured their Ph. D. de-grees and work at research under direction, typicallyof a faculty member. Research associates are not si-multaneously students, and the objective of a re-search associate's research is to advance a projectundertaken by and on behalf of Stanford as directedby someone else. A research associate may not initi-ate projects and is not responsible for them. In con-trast, the RA's are seeking to advance their own aca-7One of those doing research had decided to drop physics and go tomedical school, and one had not yet decided on a well-defined topic623demic standing and are engaging in research as ameans of achieving that advancement; at least in thefinal stage of study, each is likely to be working inde-pendently on a novel research project for which he orshe is responsible.While research associates are sub-ject to discharge, a graduate student whose work israted unsatisfactorymerely receives a nonpassinggrade.In sum, we believe these research assistants are likethe graduate teaching and research assistants who wefound were primarily students inAdelphi University,195 NLRB 639, 640 (1972). We find, therefore, thatthe research assistants in the physics department areprimarily students, and we conclude they are not em-ployees within the meaning of Section 2(2) of theAct.Accordingly, no question affecting commerceexists concerning the representation of "employees"of the Employer within the meaning of Section9(c)(1) of the Act, and we shall dismiss the petitionherein.'ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.s In view of our conclusion, we need not consider the Employer's conten-tion that,if the RA's are found to be employees, the unit was inappropriatebecause it was too limited in scope